— In a matrimonial action in which the parties were divorced by judgment dated November 24, 1986, the defendant husband appeals from an order of the Supreme Court, Westchester County (Delaney, J.), dated January 23, 1990, which denied his motion to vacate an order and judgment (one paper) of the same court dated October 13, 1989.
Ordered that the order is affirmed, with costs.
*830In a prior appeal to this court, the appellant sought a determination of certain equitable distribution issues, including the rights of the plaintiff wife in his pension. This court determined that issue in Romano v Romano (133 AD2d 680 [republished 139 AD2d 979]), and the issue cannot now be relitigated on this appeal. We note that the appellant’s contention that the order and judgment dated October 13, 1989, was made ex parte is without merit, since the order and judgment was submitted for approval to the appellant’s counsel, as well as to the counsel for the pension plan. Kunzeman, J. P., Rosenblatt, Miller and Ritter, JJ., concur.